

 
THE BOMBAY FURNITURE COMPANY OF CANADA INC.
 
as Grantor
 


 
and
 


 
GB MERCHANT PARTNERS, LLC
 
as Administrative Agent
 


 


 


 


 


 


 


 


 
CANADIAN SECURITY AGREEMENT
AS OF MAY 25, 2007


 


 

--------------------------------------------------------------------------------




CANADIAN SECURITY AGREEMENT
 
Security agreement dated as of May 25, 2007 made by The Bombay Furniture Company
of Canada Inc., a corporation continued and existing under the laws of the
Province of Ontario (together with its successors and permitted assigns, the
“Grantor”) to and in favour of GB Merchant Partners, LLC, individually and as
administrative agent (together with its successors and assigns, the “Agent”) for
itself and the Secured Parties under the Loan Agreement.
 
RECITALS:
 

(a)  
The Agent and the Lenders have agreed to make a Loan to the Grantor on the terms
and conditions contained in the Loan Agreement; and

 

(b)  
It is a condition precedent to the Loan to the Grantor under the Loan Agreement
that the Grantor execute and deliver this Agreement in favour of the Agent as
security for the payment and performance of the Grantor’s Obligations.

 
In consideration of the foregoing and other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the parties agree as follows.
 
 
ARTICLE 1  
 
 
INTERPRETATION
 
Section 1.1  Defined Terms.
 
As used in this Agreement, the following terms have the following meanings:
 
“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.
 
“Agent” means GB Merchant Partners, LLC, acting as administrative agent and
collateral agent for the Secured Parties and any successor agent appointed under
the Loan Agreement, and its successors and permitted assigns.
 
“Agreement” means this security agreement and all schedules attached hereto, as
the same may be amended, restated, supplemented and otherwise modified from time
to time.
 
“Books” means all of the Grantor’s now owned or hereafter acquired books and
records (including all of its Records indicating, summarizing or evidencing its
assets (including the Collateral) or liabilities, all of the Grantor’s Records
relating to its business operations or financial condition, and all of the
Grantor’s goods or intangibles related to such information).
 
“Collateral” has the meaning specified in Section 2.1.
 
“Collections” means all cash, cheques, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) of the Grantor relating to,
arising out of, or forming part of, the Collateral.
 

--------------------------------------------------------------------------------


“Contracts” means all contracts, licences and agreements to which the Grantor is
at any time a party or pursuant to which the Grantor has at any time acquired
rights, and includes (i) all rights of the Grantor to receive money due and to
become due to it in connection with a contract, licence or agreement, (ii) all
rights of the Grantor to damages arising out of, or for breach or default in
respect of, a contract, licence or agreement, and (iii) all rights of the
Grantor to perform and exercise all remedies in connection with a contract,
licence or agreement.
 
“Control Agreement” means an agreement, in form and substance satisfactory to
Agent, executed and delivered by the Grantor, the Agent, and the applicable
Securities Intermediary or bank, which agreement is sufficient to give the Agent
“control” over the subject Deposit Account or Investment Property.
 
“Deposit Account” means any chequing or other deposit account (including any
demand, time, savings, passbook, or similar account maintained with a bank).
 
“Expenses” means all expenses, costs and charges incurred by or on behalf of the
Secured Parties in connection with this Agreement, the Security Interest or the
Collateral, including all legal fees, court costs, receiver's or agent's
remuneration and other expenses of taking possession of, repairing, protecting,
insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment for the Collateral, and of taking,
defending or participating in any action or proceeding in connection with any of
the foregoing matters or otherwise in connection with the Secured Parties'
interest in any Collateral, whether or not directly relating to the enforcement
of this Agreement or any other Loan Document to which the Grantor is a party.
 
“Instruments” means (i) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, or (ii) a
letter of credit and an advice of credit if the letter or advice states that it
must be surrendered upon claiming payment thereunder, or (iii) Chattel Paper or
any other writing that evidences both a monetary obligation and a security
interest in or a lease of specific goods, or (iv) documents of title or any
other writing that purports to be issued by or addressed to a bailee and
purports to cover such goods in the bailee’s possession as are identified or
fungible portions of an identified mass, and that in the ordinary course of
business is treated as establishing that the Person in possession of it is
entitled to receive, hold and dispose of the document and the goods it covers,
or (v) any document or writing commonly known as an instrument.
 
“Intellectual Property” means domestic and foreign: (i) patents, applications
for patents and reissues, divisions, continuations, renewals, extensions and
continuations-in-part of patents or patent applications; (ii) proprietary and
non-public business information, including inventions (whether patentable or
not), invention disclosures, improvements, discoveries, trade secrets,
confidential information, know-how, methods, processes, designs, technology,
technical data, schematics, formulae and customer lists, and documentation
relating to any of the foregoing; (iii) copyrights, copyright registrations and
applications for copyright registration; (iv) mask works, mask work
registrations and applications for mask work registrations; (v) designs, design
registrations, design registration applications and integrated circuit
topographies; (vi) trade names, business
 
2

--------------------------------------------------------------------------------


names, corporate names, domain names, website names and world wide web
addresses, common law trade-marks, trade-mark registrations, trade mark
applications, trade dress and logos, and the goodwill associated with any of the
foregoing; (vii) computer software and programs (both source code and object
code form), all proprietary rights in the computer software and programs and all
documentation and other materials related to the computer software and programs;
and (viii) any other intellectual property and industrial property.
 
“Investment Property” means a Security, whether certificated or uncertificated,
Security Entitlement, Securities Account, Futures Contract or Futures Account,
and any and all supporting obligations in respect thereof.
 
“Lease” means any lease or other agreement, no matter how styled or structured,
pursuant to which the Grantor is entitled to the use or occupancy of any space.
 
“Leasehold” means any lease, leasehold estate or interest of the Grantor in each
of the properties at or upon which the Grantor conducts business, offers any
inventory for sale, or maintains any of the Collateral, whether or not for
retail sale, together with the Grantor’s interest in any of the improvements and
fixtures located upon or appurtenant to each such estate or interest, including,
without limitation, any rights of the Grantor to payment, proceeds or value of
any kind or nature realized upon the sale, transfer or assignment of any such
estate or interest, whether or not such sale, assignment or transfer occurs
during any case commenced under the Bankruptcy Code.
 
“Lenders” means, collectively, the financial institutions listed on the
signature pages of the Loan Agreement as Lenders, including the Secured Parties,
any Person who may become a Lender pursuant to the Loan Agreement, and their
respective successors and assigns.
 
“Liens” means security interests, mortgages, pledges, liens, hypothecs, charges,
security agreements or other encumbrances or other arrangements that in
substance secure payment or performance of an obligation, statutory and other
non-consensual liens or encumbrances and includes leases, title retention
agreements, restrictions, development or similar agreements, rights-of-way,
title defect, adverse claims or interests (including any adverse claim), trusts
or deemed trusts, options to acquire or the interests of a vendor or lessor
under any conditional sale agreement or capital lease, and “Lien” means any one
of such Liens.
 
“Loan Agreement” means that certain Term Loan Agreement dated as of May 25, 2007
among The Bombay Company, Inc., each of its Subsidiaries party thereto, the
Lenders party thereto and GB Merchant Partners LLC as Agent, as amended,
modified, extended, renewed, restated, replaced or supplemented from time to
time.
 
“Loan Documents” means, collectively, the Loan Agreement, this Agreement and
each other Loan Document (as such term is defined in the Loan Agreement).
 
“Negotiable Collateral” means collectively, letters of credit, letter of credit
rights, instruments, promissory notes, drafts, documents of title, documents,
and chattel paper
 
3

--------------------------------------------------------------------------------


(including electronic chattel paper and tangible chattel paper), and any and all
supporting obligations in respect thereof arising from the sale of Inventory or
Accounts.
 
“Permits” means all permits, licences, waivers, exemptions, consents,
certificates, authorizations, approvals, franchises, rights-of-way, easements
and entitlements that the Grantor has, requires or is required to have, to own,
possess or operate any of its property or to operate and carry on any part of
its business.
 
“Person” means a natural person, partnership, limited partnership, limited
liability partnership, corporation, limited liability corporation, unlimited
liability company, joint stock company, trust, unincorporated association, joint
venture or other entity or Governmental Entity, and pronouns have a similarly
extended meaning.
 
“PPSA” means the Personal Property Security Act, R.S.O. 1990, c.P.10; (Ontario),
as in effect from time to time, including any amendments thereto and any statute
substituted therefor and amendments thereto.
 
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Restricted Asset” has the meaning specified in Section 2.6.
 
“Secured Parties” has the meaning set out in the Loan Agreement.
 
“Secured Obligations” means the Obligations (as defined in the Loan Agreement)
of the Grantor including, without limitation, any and all indebtedness,
liabilities and obligations, now or hereafter existing, direct or indirect,
absolute or contingent, as principal or surety, of the Grantor to the Agent and
the other Secured Parties or any of them arising under, by virtue of or
otherwise in connection with this Agreement, the Loan Agreement or any other
Loan Document, including all Expenses incidental thereto.
 
“Securities” means:
 
(a) a document that is (i) issued in bearer, order or registered form, (ii) of a
type commonly dealt in upon securities exchanges or markets or commonly
recognized in any area in which it is issued or dealt in as a medium for
investment, (iii) one of a class or series or by its terms is divisible into a
class or series of documents, and (iv) evidence of a share, participation or
other interest in property or in any enterprise or is evidence of an obligation
of the issuer and includes an uncertificated security; and
 
(b) a share, participation or other interest in a Person.
 
“Security Interest” has the meaning specified in Section 2.2.
 
Section 1.2  Incorporated Terms.
 
Whenever the terms “Accessions”, “Account”, “Certificated Security”, “Chattel
Paper”, “Consumer Goods”, “Document of Title”, “Equipment”, “Futures Account”,
“Futures Contract”, “Futures Intermediary”, “Goods”, “Intangible”, “Inventory”,
“Money”, “Proceeds”, “Securities Account”, “Securities Intermediary”, “Security
Entitlement”, and
 
4

--------------------------------------------------------------------------------


“Uncertificated Security” are used herein, they shall be interpreted in
accordance with their respective meanings in the PPSA. Capitalized terms used in
this Agreement but not defined have the meanings given to them in the Loan
Agreement.
 
Section 1.3  No Implied Subordination.
 
Any reference herein or in any other Loan Document to a Permitted Lien is not
intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien created by this Agreement, or any of the other Loan Documents, to any
Permitted Lien.
 
Section 1.4  Certain Phrases, etc.
 
In this Agreement the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The expressions
“Article”, “Section” and other subdivision followed by a number mean and refer
to the specified Article, Section or other subdivision of this Agreement.
 
Section 1.5  Gender and Number.
 
Any reference in this Agreement to gender includes all genders. Words importing
the singular number only include the plural and vice versa.
 
Section 1.6  Headings, etc.
 
The division of this Agreement into Articles, Sections and other subdivisions
and the insertion of headings are for convenient reference only and do not
affect its interpretation.
 
Section 1.7  Schedules.
 
The schedules attached to this Agreement form an integral part of it for all
purposes of it.
 
Section 1.8  References.
 
Any reference to this Agreement, refers to this Agreement as the same may have
been or may from time to time be amended, modified, extended, renewed, restated,
replaced or supplemented and shall include all schedules to it. Except as
otherwise provided in this Agreement, any reference in this Agreement to a
statute refers to such statute and all rules and regulations made under it as
the same may have been or may from time to time be amended or re-enacted.
 
 
ARTICLE 2  
 
SECURITY
 
Section 2.1  Grant of Security.
 
Subject to Section 2.6, the Grantor grants to the Agent, for the benefit of the
Secured Parties, a security interest in, and assigns, mortgages, charges,
hypothecates and pledges to the Agent, for the benefit of the Secured Parties,
all of the Grantor’s now owned or hereafter acquired right, title and interest
in and to the currently existing and hereafter acquired or arising personal
property of the Grantor, including (collectively the “Collateral”):
 

(a)  
Accounts;

 
5

--------------------------------------------------------------------------------



(b)  
Books;

 

(c)  
Chattel Paper;

 

(d)  
Contracts;

 

(e)  
Deposit Accounts relating to the Collateral (it being understood and agreed that
Deposit Accounts relating to payroll obligations, tax liabilities and third
party funds shall not be deemed to relate to the Collateral);

 

(f)  
Documents of Title;

 

(g)  
Equipment;

 

(h)  
Goods;

 

(i)  
Instruments;

 

(j)  
Intangibles;

 

(k)  
Intellectual Property;

 

(l)  
Inventory;

 

(m)  
Investment Property;

 

(n)  
Money or other assets that now or hereafter come into the possession, custody,
or control of any Secured Party;

 

(o)  
Negotiable Collateral;

 

(p)  
Permits;

 

(q)  
Securities;

 

(r)  
all Leases and Leaseholds;

 

(s)  
all substitutions and replacements of and increases, additions and, where
applicable, accessions to the property described in Sections 2.1(a) through
2.1(p) inclusive; and

 

(t)  
all Proceeds in any form derived directly or indirectly from any dealing with
all or any part of the property described in Sections 2.1(a) through 2.1(p)
inclusive, including the proceeds of such Proceeds and including proceeds of
insurance covering any and all of the foregoing, and any and all Collateral,
money, or other tangible or intangible property resulting from the sale,
exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof, wherever located.

 
6

--------------------------------------------------------------------------------


Section 2.2  Secured Obligations.
 
The security interest, assignment, mortgage, charge, hypothecation and pledge
granted by this Agreement (collectively, the “Security Interest”) secures the
due payment and performance by the Grantor of all of the Secured Obligations.
Any reference in this Agreement or in the Loan Documents to which the Grantor is
a party to the Secured Obligations shall include all amendments, changes,
extensions, modifications, renewals, replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any Insolvency Proceeding.
 
Section 2.3  Other Collateral 
 
The Grantor agrees to take the following actions at any time and solely if
Proceeds or products of the Collateral constitutes any of the following:
 

(a)  
in the event that any Collateral, including Proceeds of such Collateral, is
evidenced by or consists of Negotiable Collateral, and if and to the extent that
the Agent determines that perfection or priority of the Agent’s Security
Interest is dependent on or enhanced by possession, the Grantor, immediately
upon the request of the Agent, shall endorse and deliver physical possession of
such Negotiable Collateral to the Agent accompanied by such instruments of
transfer or assignment duly executed in blank as the Agent may from time to time
specify.

 

(b)  
if the Grantor shall acquire any Certificated Securities, the Grantor shall
forthwith endorse, assign and deliver the same to the Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Agent may
from time to time specify. If any Securities now or hereafter acquired by the
Grantor are uncertificated and are issued to the Grantor or its nominee directly
by the issuer thereof, the Grantor shall immediately notify the Agent thereof
and, at the Agent’s request and option, either (a) cause the issuer to enter
into a Control Agreement, or (b) pursuant to an agreement in form and substance
satisfactory to the Agent, arrange for the Agent to become the registered owner
of such Securities. If any Securities, whether certificated or uncertificated,
or other Investment Property now or hereafter acquired by the Grantor are held
by the Grantor or its nominee through a Securities Intermediary or Futures
Intermediary, the Grantor shall immediately notify the Agent thereof and, at the
Agent’s request and option, either (i) cause such Securities Intermediary or (as
the case may be) Futures Intermediary to enter into a Control Agreement, or (ii)
pursuant to an agreement in form and substance satisfactory to the Agent, in the
case of financial assets or other Investment Property held through a Securities
Intermediary, arrange for the Agent to become the entitlement holder with
respect to such Investment Property, with the Grantor being permitted, only with
the consent of the Agent, to exercise rights to withdraw or otherwise deal with
such Investment Property. The provisions of this Section 2.3(b) shall not apply
to any financial assets credited to a Securities Account for which the Agent is
the Securities Intermediary.

 
7

--------------------------------------------------------------------------------



Section 2.4  
Collection of Accounts

 
At any time after the occurrence and during the continuation of an Event of
Default, the Agent or the Agent’s designee may (a) notify Account Debtors of the
Grantor that the Grantor’s Accounts have been assigned to the Agent or that the
Agent has a security interest therein, or (b) collect the Grantor’s Accounts
directly and charge the collection costs and expenses to the Grantor. The
Grantor agrees that it will hold in trust for the Secured Parties, as the
Secured Parties’ trustee, any of its Collections that it receives without
commingling the same with other funds of the Grantor and immediately will
deliver such Collections to the Agent in their original form as received by the
Grantor, together with any necessary endorsements or assignments.
 
Section 2.5  Attachment.
 
The Grantor acknowledges that (i) value has been given, (ii) it has rights in
the Collateral (other than after-acquired Collateral), (iii) it has not agreed
to postpone the time of attachment of the Security Interest, and (iv) it has
received a duplicate original copy of this Agreement.
 
Section 2.6  Scope of Security Interest.
 

(1)  
To the extent that an assignment of amounts payable and other proceeds arising
under or in connection with, or the grant of a security interest in any
agreement, licence, permit or quota of the Grantor, or the grant of any licence
as contemplated in Section 2.7, would result in the termination of such
agreement, licence, permit or quota (each, a “Restricted Asset”), the Grantor
shall hold as trustee all proceeds arising under or in connection with the
Restricted Asset in trust for the Agent, for the benefit of the Secured Parties,
and the Security Interest will constitute a trust created in favour of the
Agent, for the benefit of the Secured Parties, on the following basis:

 

(i)  
until the Security Interest is enforceable, the Grantor is entitled to receive
all such proceeds; and

 

(ii)  
whenever the Security Interest is enforceable, (A) all rights of the Grantor to
receive such proceeds cease and all such proceeds will be immediately paid over
to the Agent for the benefit of the Secured Parties, and (B) the Grantor will
take all actions requested by the Agent to collect and enforce payment and other
rights arising under the Restricted Asset.

 

(2)  
The Grantor will use all commercially reasonable efforts to obtain the consent
of each other party to any and all Restricted Assets to the assignment of such
Restricted Asset to the Agent in accordance with this Agreement.

 

(3)  
The Security Interest does not extend to Consumer Goods.

 

(4)  
The Security Interest does not extend or apply to the last day of the term of
any lease or sublease of real property or any agreement for a lease or sublease
of real property, now held or hereafter acquired by the Grantor, but the Grantor
will stand possessed of any such last day upon trust to assign and dispose of it
as the Agent may reasonably direct.

 

(5)  
Agent will not seek to perfect the Security Interest in Leases and Leaseholds
absent the occurrence of an Event of Default; however, following the occurrence
and during the continuance of an Event of Default, and upon the receipt of a
written request by the Agent, the Grantor shall endeavour to take such action as
may reasonably be necessary to perfect the Security Interest in, or obtain any
necessary landlord consents in respect of, Leases and Leaseholds.

 
8

--------------------------------------------------------------------------------


Section 2.7  Grant of Non-Exclusive Licence.
 
For the purpose of enabling the Agent to exercise its rights and remedies under
Article 3 (including, without limitation, in order to take possession of, hold,
preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of the Collateral) at such time as the Agent shall be lawfully
entitled to exercise its rights and remedies under Article 3, the Grantor hereby
(i) grants to the Agent, for the benefit of the Secured Parties, a royalty free,
non-exclusive, irrevocable, worldwide license, such license being with respect
to the Agent’s exercise of its rights and remedies under Article 3 including,
without limitation, in connection with any completion of the manufacture of
Inventory or any sale or other disposition of Inventory (a) to use, apply, and
affix any trademark, trade name, logo, or the like in which the Grantor now or
hereafter has rights, (b) to use, license or sublicense any Intellectual
Property, computer software now owned, held or hereafter acquired by the
Grantor, including in such license access to all media such and to the extent to
which any of the licensed items may be recorded or stored and to all computer
software programs such and to the extent used for the compilation or print out
thereof, provided that the Agent’s use of the property described in this
Section 2.7 will comply with all applicable law and the terms of any such right
of use, and (c) to use any and all furniture, fixtures and equipment contained
in any premises owned, operated, leased, sub-leased or otherwise occupied by the
Grantor in connection with the exercise of the Agent’s rights and remedies under
Article 3, and (ii) without limiting the provisions of Article 3, agrees to
provide the Agent and/or its agents with access to, and the right to use, any
such premises owned, operated, leased, sub-leased or otherwise occupied by the
Grantor.
 
Section 2.8  Care and Custody of Collateral.
 
(1)
The Agent and the other Secured Parties have no obligation to keep Collateral in
their respective possession identifiable.

 
(2)
The Agent may, upon the occurrence and during the continuance of an Event of
Default, (i) notify any Person obligated on an account or on chattel paper or
any Grantor on an instrument to make payments to the Agent, whether or not the
Grantor was previously making collections on such accounts, chattel paper,
instruments, and (ii) assume control of any proceeds arising from the
Collateral.

 
(3)
The Agent has no obligation to collect dividends, distributions or interest
payable on, or exercise any option or right in connection with, any Securities
or Instruments. The Agent has no obligation to protect or preserve any
Securities or Instruments from depreciating in value or becoming worthless and
is released from all responsibility for any loss of value. In the physical
keeping of any Securities, the Agent is only obliged to exercise the same degree
of care as it would exercise with respect to its own Securities kept at the same
place.

 
Section 2.9  Rights of the Grantor.
 

(1)  
Until the occurrence of an Event of Default which is continuing, the Grantor is
entitled to vote the Securities that are part of the Collateral and to receive
all dividends and distributions on such Securities. Upon the occurrence and
during the continuance of an Event of Default, all rights of the Grantor to vote
(under any proxy given by the Agent (or its nominee) or otherwise) or to receive
distributions or dividends cease and all such rights become vested solely and
absolutely in the Agent.

 
9

--------------------------------------------------------------------------------



(2)  
Any distributions or dividends received by the Grantor contrary to
Section 2.9(1) or any other moneys or property received by the Grantor after the
Security Interest is enforceable will be received as trustee for the Agent and
the Secured Parties and shall be immediately paid over to the Agent.

 
Section 2.10  Expenses.
 
The Grantor is liable for and will pay on demand by the Agent any and all
Expenses.
 
 
ARTICLE 3  
 
ENFORCEMENT
 
Section 3.1  Enforcement.
 
The Security Interest becomes and is enforceable against the Grantor upon the
occurrence and during the continuance of an Event of Default.
 
Section 3.2  Remedies.
 
Whenever the Security Interest is enforceable, the Agent may realize upon the
Collateral and enforce the rights of the Agent and the Secured Parties by:
 

(a)  
entry onto any premises where Collateral consisting of tangible personal
property may be located;

 

(b)  
entry into possession of the Collateral by any method permitted by law;

 

(c)  
sale, grant of options to purchase, lease or dispose of all or any part of the
Collateral;

 

(d)  
holding, storing and keeping idle or operating all or any part of the
Collateral;

 

(e)  
exercising and enforcing all rights and remedies of a holder of the Securities
and Instruments as if the Agent were the absolute owner thereof (including, if
necessary, causing the Collateral to be registered in the name of the Agent or
its nominee if not already done);

 

(f)  
collection of any proceeds arising in respect of the Collateral;

 

(g)  
collection, realization or sale of, or other dealing with, the Accounts;

 

(h)  
license or sublicense, whether on an exclusive or nonexclusive basis, any
Intellectual Property for such term and on such conditions and in such manner as
the Agent in its sole judgment determines (taking into account such provisions
as may be necessary to protect and preserve such Intellectual Property);

 
10

--------------------------------------------------------------------------------



(i)  
instruction to any bank which has entered into a Control Agreement with the
Agent to transfer all moneys, securities and instruments held by such bank to an
account maintained with or by the Agent;

 

(j)  
application of any moneys constituting Collateral or proceeds thereof in
accordance with Section 5.11;

 

(k)  
appointment by instrument in writing of a receiver (which term as used in this
Agreement includes a receiver and manager) or agent of all or any part of the
Collateral and removal or replacement from time to time of any receiver or
agent;

 

(l)  
institution of proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral;

 

(m)  
institution of proceedings in any court of competent jurisdiction for sale or
foreclosure of all or any part of the Collateral;

 

(n)  
filing of proofs of claim and other documents to establish claims to the
Collateral in any proceeding relating to the Grantor;

 

(o)  
dealing with the Contracts and Permits or any one or more of them to the same
extent as the Grantor may do, including enforce, realize, sell, assign,
transfer, and require continued performance under or otherwise deal with any one
or more of them, all on such terms and conditions and at such time or times as
may seem advisable to the Agent; and

 

(p)  
any other remedy or proceeding authorized or permitted under the PPSA and any
other applicable statute or otherwise by contract, law or in equity.

 
Section 3.3  Additional Rights.
 
In addition to the remedies set forth in Section 3.2 and elsewhere in this
Agreement, whenever the Security Interest is enforceable, the Agent may:
 

(a)  
require the Grantor, at the Grantor's expense, to assemble the Collateral at a
place or places designated by notice in writing and the Grantor agrees to so
assemble the Collateral immediately upon receipt of such notice;

 

(b)  
require the Grantor, by notice in writing, to disclose to the Agent the location
or locations of the Collateral and the Grantor agrees to promptly make such
disclosure when so required;

 

(c)  
repair, process, modify, complete or otherwise deal with the Collateral and
prepare for the disposition of the Collateral, whether on the premises of the
Grantor or otherwise;

 

(d)  
redeem any prior security interest against any Collateral, procure the transfer
of such security interest to itself, or settle and pass the accounts of the
prior mortgagee, chargee or encumbrancer (any accounts to be conclusive and
binding on Grantor);

 
11

--------------------------------------------------------------------------------



(e)  
pay any liability secured by any Lien against any Collateral (the Grantor will
immediately on demand reimburse the Agent for all such payments);

 

(f)  
carry on all or any part of the business of the Grantor and, to the exclusion of
all others including the Grantor, enter upon, occupy and use all or any of the
premises, buildings, and other property of or used by the Grantor for such time
as the Agent sees fit, free of charge, and the Agent and the Secured Parties are
not liable to the Grantor for any act, omission or negligence (other than their
own gross negligence or wilful misconduct) in so doing or for any rent, charges,
depreciation or damages incurred in connection with or resulting from such
action;

 

(g)  
borrow for the purpose of carrying on the business of the Grantor or for the
maintenance, preservation or protection of the Collateral and grant a security
interest in the Collateral, whether or not in priority to the Security Interest,
to secure repayment;

 

(h)  
commence, continue or defend any judicial or administrative proceedings for the
purpose of protecting, seizing, collecting, realizing or obtaining possession or
payment of the Collateral, and give good and valid receipts and discharges in
respect of the Collateral and compromise or give time for the payment or
performance of all or any part of the accounts or any other obligation of any
third party to the Grantor; and

 

(i)  
at any public sale, and to the extent permitted by law on any private sale, bid
for and purchase any or all of the Collateral offered for sale and upon
compliance with the terms of such sale, hold, retain and dispose of such
Collateral without any further accountability to the Grantor or any other Person
with respect to such holding, retention or disposition, except as required by
law. In any such sale to the Agent, the Agent may, for the purpose of making
payment for all or any part of the Collateral so purchased, use any claim for
Secured Obligations then due and payable to it as a credit against the purchase
price.

 
Section 3.4  Exercise of Remedies.
 
The remedies under Section 3.2 and Section 3.3 may be exercised from time to
time separately or in combination and are in addition to, and not in
substitution for, any other rights of the Agent and the Secured Parties however
arising or created. The Agent and the Secured Parties are not bound to exercise
any right or remedy, and the exercise of rights and remedies is without
prejudice to the rights of the Agent and the Secured Parties in respect of the
Secured Obligations including the right to claim for any deficiency.
 
Section 3.5  Receiver's Powers.
 

(1)  
Any receiver appointed by the Agent is vested with the rights and remedies which
could have been exercised by the Agent in respect of the Grantor or the
Collateral and such other powers and discretions as are granted in the
instrument of appointment and any supplemental instruments. The identity of the
receiver, its replacement and its remuneration are within the sole and
unfettered discretion of the Agent.

 
12

--------------------------------------------------------------------------------



(2)  
Any receiver appointed by the Agent will act as agent for the Agent for the
purposes of taking possession of the Collateral, but otherwise and for all other
purposes (except as provided below), as agent for the Grantor. The receiver may
sell, lease, or otherwise dispose of Collateral as agent for the Grantor or as
agent for the Agent as the Agent may determine in its discretion. The Grantor
agrees to ratify and confirm all actions of the receiver acting as agent for the
Grantor, and to release and indemnify the receiver in respect of all such
actions save and except for any wilful misconduct or gross negligence of such
receiver.

 

(3)  
The Agent, in appointing or refraining from appointing any receiver, does not
incur liability to the receiver, the Grantor or otherwise and is not responsible
for any wilful misconduct or gross negligence of such receiver.

 
Section 3.6  Appointment of Attorney.
 
The Grantor hereby irrevocably constitutes and appoints the Agent (and any
officer of the Agent) the true and lawful attorney of the Grantor. As the
attorney of the Grantor, the Agent has the power to exercise for and in the name
of the Grantor with full power of substitution, upon the occurrence and during
the continuance of an Event of Default, any of the Grantor's right (including
the right of disposal), title and interest in and to the Collateral including
the execution, endorsement, delivery and transfer of the Collateral to the
Agent, its nominees or transferees, and the Agent and its nominees or
transferees are hereby empowered to exercise all rights and powers and to
perform all acts of ownership with respect to the Collateral to the same extent
as the Grantor might do. All acts of the attorney are ratified and approved, and
the attorney is not liable for any act, failure to act or any other matter or
thing, except for its own gross negligence or wilful misconduct. This power of
attorney is irrevocable, is coupled with an interest, has been given for
valuable consideration (the receipt and adequacy of which is acknowledged) and
survives, and does not terminate upon, the bankruptcy, dissolution, winding up
or insolvency of the Grantor. This power of attorney extends to and is binding
upon the Grantor’s successors and permitted assigns. The Grantor authorizes the
Agent to delegate in writing to another person any power and authority of the
Agent under this power of attorney as may be necessary or desirable in the
opinion of the Agent, and to revoke or suspend such delegation.
 
Section 3.7  Dealing with the Collateral.
 

(1)  
The Agent and the Secured Parties are not obliged to exhaust their recourse
against the Grantor or any other Person or against any other security they may
hold in respect of the Secured Obligations before realizing upon or otherwise
dealing with the Collateral in such manner as the Agent may consider desirable.

 

(2)  
The Agent and the Secured Parties may grant extensions or other indulgences,
take and give up securities, accept compositions, grant releases and discharges
and otherwise deal with the Grantor and with other Persons, sureties or
securities as they may see fit without prejudice to the Secured Obligations, the
liability of the Grantor or the rights of the Agent and the Secured Parties in
respect of the Collateral.

 

(3)  
Except as otherwise provided by law or this Agreement, the Agent and the Secured
Parties are not (i) liable or accountable for any failure to collect, realize or
obtain payment in respect of the Collateral, (ii) bound to institute proceedings
for the purpose of collecting, enforcing, realizing or obtaining payment of the
Collateral or for the purpose of preserving any rights of any persons in respect
of the Collateral, (iii) responsible for any loss occasioned by any sale or
other dealing with the Collateral or by the retention of or failure to sell or
otherwise deal with the Collateral, or (iv) bound to protect the Collateral from
depreciating in value or becoming worthless.

 
13

--------------------------------------------------------------------------------


Section 3.8  Standards of Sale.
 
Without prejudice to the ability of the Agent to dispose of the Collateral in
any manner which is commercially reasonable, the Grantor acknowledges that:
 

(a)  
the Collateral may be disposed of in whole or in part;

 

(b)  
the Collateral may be disposed of by public auction, public tender or private
contract, with or without advertising and without any other formality;

 

(c)  
any assignee of such Collateral may be the Agent, a Secured Party or a customer
of any such Person;

 

(d)  
any sale conducted by the Agent will be at such time and place, on such notice
and in accordance with such procedures as the Agent, in its sole discretion, may
deem advantageous;

 

(e)  
the Collateral may be disposed of in any manner and on any terms necessary to
avoid violation of applicable law (including compliance with such procedures as
may restrict the number of prospective bidders and purchasers, require that the
prospective bidders and purchasers have certain qualifications, and restrict the
prospective bidders and purchasers to persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of the Collateral) or in order to obtain any required
approval of the disposition (or of the resulting purchase) by any governmental
or regulatory authority or official;

 

(f)  
a disposition of the Collateral may be on such terms and conditions as to credit
or otherwise as the Agent, in its sole discretion, may deem advantageous; and

 

(g)  
the Agent may establish an upset or reserve bid or price in respect of the
Collateral.

 
Section 3.9  Dealings by Third Parties.
 

(1)  
No Person dealing with the Agent, any of the Secured Parties or an agent or
receiver is required to determine (i) whether the Security Interest has become
enforceable, (ii) whether the powers which such Person is purporting to exercise
have become exercisable, (iii) whether any money remains due to the Agent or the
Secured Parties by the Grantor, (iv) the necessity or expediency of the
stipulations and conditions subject to which any sale or lease is made, (v) the
propriety or regularity of any sale or other dealing by the Agent or any Secured
Party with the Collateral, or (vi) how any money paid to the Agent or the
Secured Parties has been applied.

 
14

--------------------------------------------------------------------------------



(2)  
Any bona fide purchaser of all or any part of the Collateral from the Agent or
any receiver or agent will hold the Collateral absolutely, free from any claim
or right of whatever kind, including any equity of redemption, of the Grantor,
which it specifically waives (to the fullest extent permitted by law) as against
any such purchaser together with all rights of redemption, stay or appraisal
which the Grantor has or may have under any rule of law or statute now existing
or hereafter adopted.

 
Section 3.10  Registration Rights.
 
If the Agent determines to exercise its right to sell any or all of the
Securities that are Collateral, and if in the opinion of the Agent it is
necessary or advisable to have any such Securities:
 

(a)  
qualified for distribution by prospectus pursuant to the applicable securities
legislation in any or all provinces and territories of Canada, the Grantor will
cause the issuer thereof to (i) use its best efforts to file, and obtain a
receipt from the applicable securities regulatory authorities, for a preliminary
and final prospectus offering for sale such number of Securities as the Agent
directs; and (ii) execute and deliver, and cause the directors and officers of
such issuer to execute and deliver, all such certificates, instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Agent, necessary or advisable to qualify such Securities for
distribution by prospectus pursuant to the applicable securities legislation in
any or all provinces of Canada; or

 

(b)  
sold or registered under the provisions of the U.S. Securities Act of 1933, as
amended, the Grantor will cause the issuer thereof to (i) execute and deliver,
and cause the directors and officers of such issuer to execute and deliver, all
such instruments and documents, and do or cause to be done all such other acts
as may be, in the opinion of the Agent, necessary or advisable to register the
Securities pledged hereunder, or that portion thereof to be sold, under the
provisions of the U.S. Securities Act of 1933, as amended, (ii) use its best
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of one year from the date of the first
public offering of the Securities pledged hereunder, or that portion thereof to
be sold, and (iii) make all amendments thereto and/or to the related prospectus
which, in the opinion of the Agent, are necessary or advisable, all in
conformity with the requirements of the U.S. Securities Act of 1933, as amended,
and the rules and regulations applicable thereto.

 

(c)  
The Grantor agrees to cause such issuer to comply with the provisions of the
securities legislation in effect in any or all of the provinces of Canada, the
U.S. Securities Act of 1933, as amended, and the securities or “Blue Sky” laws
of any jurisdictions outside Canada, in each case, which the Agent designates.

 
 
15

--------------------------------------------------------------------------------


ARTICLE 4  
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 4.1  General Representations, Warranties and Covenants.
 
The Grantor represents and warrants in all material respects and covenants and
agrees, acknowledging and confirming that the Agent and each Secured Party is
relying on such representations, warranties, covenants and agreements, that:
 

(a)  
Ownership of Collateral. The Grantor is the sole owner of each item of the
Collateral upon which it purports to grant a Security Interest hereunder, and
has good and marketable title thereto free and clear of any and all Liens other
than Permitted Liens.

 

(b)  
Perfection and Priority. This Agreement (i) constitutes a legal, valid and
binding obligation of the Grantor, enforceable against the Grantor in accordance
with its terms subject only to bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general application affecting creditors’
rights and the discretion exercisable by courts of competent jurisdiction in
respect of the availability of equitable remedies, and (ii) is effective to
create a valid and continuing Security Interest on and, upon the filing of the
appropriate financing statements, a perfected Security Interest in favour of the
Agent, for the benefit of the Secured Parties, on the Collateral with respect to
which a security interest may be perfected by filing pursuant to the PPSA. The
Security Interest is prior to all other Liens, except Permitted Liens having
priority over the Agent’s Lien by operation of law or unless otherwise permitted
by any Loan Document. Except as set forth in this Section 4.1(b), all action by
the Grantor necessary or desirable to protect and perfect such Security Interest
on each item of the Collateral has been duly taken.

 

(c)  
Continuous Perfection. Schedule A sets out the Grantor's place of business or,
if more than one, the Grantor’s chief executive office. Such place of business
or chief executive office, as the case may be, has been located at such address
for the sixty days immediately preceding the date of this Agreement. Schedule A
also sets out the address at which the books and records of the Grantor are
located, the address at which senior management of the Grantor are located and
conduct their deliberations and make their decisions with respect to the
business of the Grantor and the address from which the invoices and accounts of
the Grantor are issued. The Grantor will not change the location of any of these
items, people or addresses without providing at least thirty (30) days prior
written notice to the Agent. Except for sales of inventory made in the ordinary
course of business, the Collateral, to the extent not delivered to the Agent
pursuant to Section 2.3, has been kept for the sixty days immediately preceding
the date of this Agreement and will be kept at those locations listed on
Schedule A, and the Grantor will not remove the Collateral from such locations,
without providing at least thirty (30) days prior written notice to the Agent.
The Grantor will not change its name in any manner without providing at least
thirty (30) days prior written notice to the Agent. The Grantor has not operated
under any trade name, fictitious name or other name in the last 12 months other
than The Bombay Furniture Company of Canada Inc., La Compagnie de Mobilier
Bombay du Canada Inc., The Bombay Company, La Compagnie Bombay, Bombay, and
BombayKIDS.

 
16

--------------------------------------------------------------------------------



(d)  
Enforcement. No Permit, notice to or filing with any Governmental Authority or
any other Person or any consent from any Person is required for the exercise by
the Agent of its rights provided for in this Agreement or the enforcement of
remedies in respect of the Collateral pursuant to this Agreement, including the
transfer of any Collateral, except any approvals that may be required to be
obtained from any bailees or landlords to collect the Collateral.

 

(e)  
Restriction on Disposition. The Grantor will not sell, assign, convey, exchange,
lease, release or abandon, or otherwise dispose of, any Collateral except as
expressly permitted in Section 7.5 of the Loan Agreement.

 

(f)  
Leases and Leaseholds. The Grantor shall not authorize or permit any assignment,
pledge, Lien, security interest, encumbrance, restriction or any hypothecation
of any Lease or Leasehold Interest, except as shall be permitted under the Loan
Agreement.

 

(g)  
Negative Pledge. The Grantor will not create or suffer to exist, any Lien on the
Collateral, except for Permitted Liens.

 

(h)  
Notice. The Grantor shall promptly notify the Agent in writing of its
acquisition of any interest hereafter in property constituting Collateral that
is of a type where a security interest or lien must be or may be registered,
recorded or filed under, or notice thereof given under, any statute or
regulation.

 

(i)  
Securities and Instruments.

 

(i)  
No Person has or will have any written or oral option, warrant, right, call,
commitment, conversion right, right of exchange or other agreement or any right
or privilege (whether by law, pre-emptive or contractual) capable of becoming an
option, warrant, right, call, commitment, conversion right, right of exchange or
other agreement to acquire any right or interest in any of the Securities and
Instruments that are Collateral.

 

(ii)  
The Securities and Instruments that are Collateral constitute, where applicable,
the legal, valid and binding obligation of the obligor of such Securities and
Instruments, enforceable in accordance with their terms, subject only to any
limitation under applicable laws relating to (x) bankruptcy, insolvency,
fraudulent conveyance, arrangement, reorganization or creditors’ rights
generally, and (y) the discretion that a court may exercise in the granting of
equitable remedies.

 

(iii)  
The pledge, assignment and delivery to the Agent of the Collateral consisting of
Certificated Securities pursuant to this Agreement creates a valid and perfected
first priority security interest in such Certificated Securities, and the
proceeds of them. Such Securities and the proceeds from them are not subject to
any prior Lien or any agreement purporting to grant to any third party a Lien on
the property or assets of the Grantor which would include the Securities. The
Agent is entitled to all the rights, priorities and benefits afforded by the
PPSA or other relevant personal property securities legislation as enacted in
any relevant jurisdiction to perfect security interests in respect of such
Collateral.

 
17

--------------------------------------------------------------------------------



(j)  
Perfection and Protection of Security Interest. The Grantor will perform,
execute and deliver, all acts, agreements and other documents requested by the
Agent at any time to register, file, signify, publish, perfect, maintain,
protect, and enforce the Security Interest including (i) executing, recording
and filing of financing or other statements, in form and substance satisfactory
to the Agent and paying all taxes, fees and other charges payable, (ii) placing
notations on its books of account to disclose the Security Interest, and (iii)
taking such other steps as are deemed necessary by the Agent to maintain the
Security Interest.

 

(k)  
Representations and Warranties of the Loan Agreement. The representations and
warranties made by the Grantor in Article IV of the Loan Agreement are true and
correct in all material respects on each date as required by Section 3.2(b) of
the Loan Agreement.

 

(l)  
Compliance with Loan Agreement. The Grantor agrees to comply with all covenants
and other provisions applicable to it under the Loan Agreement.

 
 
ARTICLE 5  
 
GENERAL
 
Section 5.1  Notices.
 
Any notices, directions or other communications provided for in this Agreement
must be in writing and given in accordance with the Loan Agreement.
 
Section 5.2  Discharge.
 
The Security Interest will be discharged upon, but only upon, (i) full and
indefeasible payment and performance of the Secured Obligations, and (ii) the
Agent and the Secured Parties having no obligations under any Loan Document.
Upon discharge of the Security Interest and at the request and expense of the
Grantor, the Agent will execute and deliver to the Grantor such releases,
discharges, financing statements and other documents or instruments as the
Grantor may reasonably require and the Agent will redeliver to the Grantor, or
as the Grantor may otherwise direct the Agent, any Collateral in its possession.
 
Section 5.3  No Merger, Survival of Representations and Warranties.
 
This Agreement does not operate by way of merger of any of the Secured
Obligations and no judgment recovered by the Agent or any of the Secured Parties
will operate by way of merger of, or in any way affect, the Security Interest,
which is in addition to, and not in substitution for, any other security now or
hereafter held by the Agent and the Secured Parties in respect of the Secured
Obligations.
 
18

--------------------------------------------------------------------------------


Section 5.4  Further Assurances.
 
The Grantor will do all acts and things and execute and deliver, or cause to be
executed and delivered, all documents and instruments that the Agent may require
and take all further steps relating to the Collateral or any other property or
assets of the Grantor that the Agent may require for (i) protecting the
Collateral, (ii) perfecting the Security Interest, and (iii) exercising all
powers, authorities and discretions conferred upon the Agent. After the Security
Interest becomes enforceable, the Grantor will do all acts and things and
execute and deliver all transfers, assignments and instruments that the Agent
may require for facilitating the sale or other disposition of the Collateral in
connection with its realization.
 
Section 5.5  Supplemental Security.
 
This Agreement is in addition and without prejudice to and supplemental to all
other security now held or which may hereafter be held by the Agent or the
Secured Parties.
 
Section 5.6  Successors and Assigns.
 
This Agreement is binding on the Grantor, its successors and assigns, and enures
to the benefit of the Agent and its successors and assigns. This Agreement may
be assigned by the Agent without the consent of, or notice to, the Grantor, to
such Person as the Agent may determine and, in such event, such Person will be
entitled to all of the rights and remedies of the Agent as set forth in this
Agreement or otherwise. In any action brought by an assignee to enforce any such
right or remedy, the Grantor will not assert against the assignee any claim or
defence which the Grantor now has or may have against the Agent or any of the
Secured Parties. The Grantor may not assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Agent which may be unreasonably withheld.
 
Section 5.7  Amalgamation
 
The Grantor acknowledges and agrees that in the event it amalgamates with any
other corporation or corporations, it is the intention of the parties that the
Security Interest (i) extends to all of the property and undertaking that each
of the amalgamating corporations and the amalgamated corporation then has, or
thereafter acquires, any right, title, interest in and all right, title and
interest that each of the amalgamating corporations and the amalgamated
corporation then has, or thereafter acquires or has, in any property and
undertaking; and (ii) secures the payment and performance of all debts,
liabilities and obligations, present or future, direct or indirect, absolute or
contingent, matured or unmatured, at any time or from time to time due or
accruing due and owing by or otherwise payable by each of the amalgamating
corporations and the amalgamated corporation to the Secured Parties at the time
of amalgamation and any such obligations of the amalgamated corporation to the
Secured Parties arising after the amalgamation. The Security Interest attaches
to the additional collateral at the time of amalgamation and to any collateral
thereafter owned or acquired by the amalgamated corporation when such becomes
owned or is acquired. Upon any such amalgamation, the defined term “Grantor”
means, collectively, each of the amalgamating corporations and the amalgamated
corporation, the defined term “Collateral” means all of the property and
undertaking and interests described in (i) above, and the defined term “Secured
Obligations” means the obligations described in (ii) above.
 
19

--------------------------------------------------------------------------------


Section 5.8  Severability.
 
If any court of competent jurisdiction from which no appeal exists or is taken,
determines any provision of this Agreement to be illegal, invalid or
unenforceable, that provision will be severed from this Agreement and the
remaining provisions will remain in full force and effect.
 
Section 5.9  Amendment.
 
This Agreement may only be amended, supplemented or otherwise modified by
written agreement executed by the Agent (with the consent of the Required
Lenders) and the Grantor.
 
Section 5.10  Waivers, etc.
 

(1)  
No consent or waiver by the Agent or the Secured Parties in respect of this
Agreement is binding unless made in writing and signed by an authorized officer
of the Agent (with the consent of the Required Lenders). Any consent or waiver
given under this Agreement is effective only in the specific instance and for
the specific purpose for which given. No waiver of any of the provisions of this
Agreement constitutes a waiver of any other provision.

 

(2)  
A failure or delay on the part of the Agent or the Secured Parties in exercising
a right under this Agreement does not operate as a waiver of, or impair, any
right of the Agent or the Secured Parties however arising. A single or partial
exercise of a right on the part of the Agent or the Secured Parties does not
preclude any other or further exercise of that right or the exercise of any
other right by the Agent or the Secured Parties.

 
Section 5.11  Application of Proceeds of Security.
 
All monies collected by the Agent upon the enforcement of the Agent’s or the
Secured Parties’ rights and remedies under this Agreement and the Liens created
hereby, including any sale or other disposition of the Collateral, together with
all other monies received by the Agent and the Secured Parties under this
Agreement, will be applied as provided in the Loan Agreement.  To the extent any
other Loan Document requires proceeds of collateral under such Loan Document to
be applied in accordance with the provisions of this Agreement, the Agent or
holder under such other Loan Document shall apply such proceeds in accordance
with this Section.
 
Section 5.12  Conflict
 
In the event of any conflict between the provisions of this Agreement and the
provisions of the Loan Agreement which cannot be resolved by both provisions
being complied with, the provisions contained in the Loan Agreement will prevail
to the extent of such conflict.
 
Section 5.13  Governing Law; Jurisdiction
 
This Agreement will be governed by, interpreted and enforced in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein. Without prejudice to the ability of the Agent to enforce this Agreement
in any other proper jurisdiction, the Grantor irrevocably submits and attorns to
the non-exclusive jurisdiction of the courts of such Province. The parties
irrevocably waive any objection (including any claim of inconvenient forum) that
any of them may now or hereafter have to the venue of any legal proceeding
arising out of or relating to this Agreement in the courts of such Province.
 
20

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the Grantor has executed this Agreement as of the date first
above written.
 

   
THE BOMBAY FURNITURE COMPANY OF CANADA INC.,
as Grantor 
 
 
By:_________________________________
 
   Name: Elaine Crowley
Title: Vice President
 




 
21

--------------------------------------------------------------------------------





SCHEDULE A
 
LOCATIONS OF COLLATERAL
 


 
Chief Executive Office:
 
3475 Steeles Avenue East, Brampton, Ontario L6T 5W4
 
Locations of Collateral and Places of Business:
 
See Attachment 1
 


 
Locations of Books and Records:
 
550 Bailey Avenue, Fort Worth, TX 76107
 


 
Locations of Senior Management:
 
3475 Steeles Avenue East, Brampton, Ontario L6T 5W4
 
550 Bailey Avenue, Fort Worth, TX 76107
 


 
Address from which Invoices and Accounts are sent:
 
550 Bailey Avenue, Fort Worth, TX 76107
 
3475 Steeles Avenue East, Brampton, Ontario L6T 5W4
 


 


 


 


 